

EXHIBIT 10.17


Sino-Foreign Joint Venture Operation Agreement


Summary English Translation


Article I. General Provision


This Sino-Foreign Joint Venture Operation Agreement (the “Agreement”) is entered
into by Digital Learning Management Corp. and shareholders of Changchun Yongxin
Dirui Medical Co., Ltd., namely Yongxin Liu and Yongkui Liu, pursuant to the
Sino-Foreign Joint Venture Law of the People’s Republic of China and other
relevant laws and regulations.  This agreement supersedes in its entirety, the
original agreement signed on May 13, 2007, between the same parties.


Article II. Parties


1. Parties



 
(1)
Digital Learning Management Corp. (“Party A”) is a company incorporated in
Nevada, U.S.A.

Address: 927 Canada Court, City of Industry, CA 91748, U.S.A
Legal Representative: Patel Umeshkumar Indubhai
Title: President       Nationality: U.S.A.



 
(2)
Yongxin Liu (“Party B”), male, born in Changchun, Jilin Province, PRC, a P.R.C.
national.

 

 
(3)
Yongkui Liu (“Party C”), male, born in Changchun, Jilin Province, PRC, a P.R.C.
national.



Article III. Establishing Joint Venture


2.  The parties agree to establish a joint venture named Changchun Yongxin Dirui
Medical Co., Ltd. (the “Joint Venture”) in China.


3.  The name of the Joint Venture shall be Changchun Yongxin Dirui Medical Co.,
Ltd. The registered address of the Joint Venture is 2152 Nan Huan Rd., Nan Guan
District, Changchun, Jilin Province, China.


4.  The operations and activities of the Joint Venture shall be governed by the
laws of the People’s Republic of China.


5. The Joint Venture shall be a limited liability company. The parties shall
undertake the risks and liabilities of the Joint Venture according to its ratio
of ownership.


Article IV. Business Scope


6. The purpose of establishing the Joint Venture is to introduce foreign capital
and advanced management methods, expand the company’s business scale, enhance
its competiveness, improve the economic efficiency and bring in more economic
benefits.


7. The business scope of the Joint Venture includes sale of drugs, health
products, medical facilities, sanitary materials, food, construction materials,
textiles and household electronic appliances.


Article V. Capital and Investment


8. The total investment of the Joint Venture is RMB 15,000,000.


9. The RMB 15,000,000 total investment of the Joint Venture contributed by the
parties shall be the registered capital of the Joint Venture.

 
 

--------------------------------------------------------------------------------

 

Among which:
 
·
Party A contributes RMB 12,000,000, accounting for 80% of the total investment.

 
·
Party B contributes RMB 1,650,000, accounting for 11% of the total investment.

 
·
Party C contributes RMB 1,350,000, accounting for 9% of the total investment.



10. The parties shall pay the capital contribution in cash.


11. The parties shall pay the capital contribution in one payment within three
months after the issuance of the Joint Venture’s business license.


12. Any party may transfer a part or all of its capital contribution in the
Joint Venture to a third party with consent of all parties and the approval of
the relevant government authorities. In that case, the non-transferring parties
shall have the priority to purchase the capital contribution.


Article VI. Obligations
 
13. The parties have the following obligations:

 
(1)
Party A’s obligation:

 
i.
Pay capital contribution

 
ii.
Purchase facilities, equipments and materials from overseas

 
iii.
Train the management staff and sales staff

 
iv.
Other matters as assigned by the Joint Venture

 

 
(2)
Party B’s obligation:

 
i.
Apply for government approval, registration and business license for the Joint
Venture

 
ii.
Pay capital contribution

 
iii.
Purchase facilities, equipments and materials in China

 
iv.
Recruit employees in China

 
v.
Assist the foreign employees with visa application and traveling documents

 
vi.
Other matters as assigned by the Joint Venture

 

 
(3)
Party C’s obligations:

 
i.
Pay capital contribution

 
ii.
Purchase facilities, equipments and materials in China

 
iii.
Recruit employees in China

 
iv.
Assist the foreign employees with visa application and traveling documents

 
v.
Other matters as assigned by the Joint Venture



Article VII. Board of Directors


14. The registration date of the Joint Venture shall be the date of the
establishment of the board of directors.


15. The board of directors shall consist of three directors, among which, two
directors shall be appointed by Party A and one director shall be appointed by
Party B and Party C jointly. The term of director is four years, subject to
renewal as agreed by the appointing party.


16. The board of directors is the highest authority of the Joint Venture and
shall make decisions in material events, such as amendment of the articles of
association, termination or dissolution of the Joint Venture, increase or
decrease of the registered capital of the Joint Venture, and the acquisition or
division of the Joint Venture.


17. The general manager is the legal representative of the Joint Venture.


18. The board of directors shall hold one board meeting per year. Special board
meetings may be held as proposed by more than one third of all directors.

 
 

--------------------------------------------------------------------------------

 

Article VIII. Management


19. The management of the Joint Venture shall consist of one general manager,
appointed by Party B, and two deputy general managers, appointed by Party A and
Party C. The term of office shall be four years.


20. The general manager shall execute all board resolutions and oversee the
daily operations of the Joint Venture; the deputy general manager shall assist
the general manager with all responsibilities. The management may establish
several divisions with the division director as the head of division.


21. The board of directors may remove the general manager or deputy general
manager if any significant negligence or malpractice is conducted.


Article IX. Hiring


22. The board of directors shall make policies on terms of hiring and dismissing
employees, salary, labor insurance, welfare and bonus for the employees pursuant
to the Regulations on the Sino-Foreign Joint Venture Labor Management. Such
policies may be supplemented by the rules of the Joint Venture’s workers’ union
or the employment agreement.


23. The compensation, social security, benefit and traveling reimbursement of
management members appointed by the parties shall be determined by the board of
directors.


Article X. Tax, Finance and Audit


24. The Joint Venture shall pay taxes according to the laws and regulations of
China.


25. The Joint Venture shall pay the individual income tax according to the
Individual Income Tax Law of the People’s Republic of China.


26. The employees of the Joint Venture shall receive the reserve fund,
enterprise development fund and the employee bonus fund pursuant to the
Sino-Foreign Joint Venture Law of the People’s Republic of China. The proportion
of funds received by employees each year shall be determined by the board of
directors based on the performance of the Joint Venture.


27. The fiscal year of the Joint Venture is from January 1 to December 31. All
billing, notes, reports, statements shall be made in Chinese.


28. The Joint Venture shall engage registered accountants in China for auditing
services. All auditing results and reports shall be submitted to the board of
directors and the general manager. Party A may choose to engage auditors from
other countries at its own expense.


29. The general manager shall, in the first three months of a fiscal year, draft
the balance sheet, the statement of profit and loss and the profit distribution
plan for the board’s approval.


Article XI. Term of Operation


30. The term of the Joint Venture shall be 30 years, starting from the issuance
date of the business license. The parties may agree to renew the term of
operation, as approved by the board of director, and apply with the relevant
government authorities for approval of renewal within 6 months before the
expiration of the term.


Article XII. Distribution of Assets At End of Operation


31. Upon the expiration or termination of the Joint Venture, the Joint Venture
shall conduct liquidation. The liquidated assets of the Joint Venture shall be
distributed among the parties according to their ratio of ownership.

 
 

--------------------------------------------------------------------------------

 

Article XIII. Insurance


32. The Joint Venture shall purchase insurance with the China People’s Insurance
Company. The board of directors shall determine the type, value and period of
the insurance.


Article XIV. Amendment and Termination of the Agreement


33. Any amendment to this Agreement shall not be effective until executed by all
parties and approved by the relevant government authorities.


24. In case of a force majeure event, as approved by the proper government
authorities and the board of directors, the Agreement may be terminated or prior
to the expiration of the term.


25. If any party fails to perform its obligations under the Agreement or the
Articles of Association of the Joint Venture, or seriously breach the Agreement
or violate the Articles of Association, the other parties have the right to
claim for damages and apply with the relevant government authorities for
termination of the Agreement.


Article XV. Breach of Agreement


36. If any party fails to pay the capital contribution under this Agreement, the
breaching party shall pay a damage of 2% of the party’s capital contribution
every month starting from the first of month that the payment is overdue. If the
payment is overdue for three months, the non-breach party may terminate the
Agreement and is also entitled to the 2% monthly damage.


37. If due to fault of any party that the Agreement is rendered void or
partially void, the party at fault shall undertake the liabilities of breach of
the Agreement. If due to the fault of a third party that the Agreement is
rendered void or partially void, all parties to the Agreement shall share the
liabilities of breach of the Agreement.


Article XVI. Force Majeure


38. If any party is incapable to perform its obligations under this Agreement
due to the occurrence of an unexpected event, such as earthquake, typhoon,
flood, fire or war, the party shall notify the other parties immediately and
provide proof of the event and reasons to extend the term of its performance
within 15 days. Such proof shall be issued by a public notary at the location of
the occurrence of the event. The parties may terminate the Agreement or exempt
some obligations, or extend the term of performance through consultation.


Article XVII. Applicable Laws


39. The laws of the People’s Republic of China shall be the applicable laws of
the Agreement.


Article XVIII. Dispute Resolution


40. Any dispute arising from this Agreement shall be resolved through
consultation among all parties. If no resolution can be reached through
consultation, the parties may submit the dispute to a court with proper
jurisdiction in China.


Article XIX. Language


41. This Agreement is made in Chinese.


Article XX. Miscellaneous


42. Exhibits to this Agreement, including the Articles of Association of the
Joint Venture, are made according to this Agreement.


43. This Agreement, with all its exhibits, shall not be effective until approved
by the relevant government authorities.

 
 

--------------------------------------------------------------------------------

 

44. The registered address of the parties shall be used as the mailing address.


45. This Agreement is executed on May 13, 2007 by the authorized signatories of
the parties.


Party A: Digital Learning Management Corp.  (Signature)
Party B: Yongxin Liu (Signature)
Party C: Yongkui Liu (Signature)


May 13, 2007

 
 

--------------------------------------------------------------------------------

 

Amendment to the Sino-Foreign Joint Venture Operation Agreement

 
As resolved by the board meeting held on February 12, 2008, the Sino-Foreign
Joint Venture Operation Agreement shall be amended as follows:
 
Section 11 of Article V of the Agreement shall be amended to “The parties shall
pay the capital contribution based on their ratio of ownership within one year
after the business license of the Joint Venture is issued.”
 
Shareholder Signatures:
 
/s/ Digital Learning Management Corp.
 
/s/ Yongxin Liu
 
/s/ Yongkui Liu

 
February 12, 2008

 
 

--------------------------------------------------------------------------------

 